GEORGE A. MENA, District Court Commissioner
It appearing from the record that title to real property No. 3 Nye Gade, Kronprindsens Quarter, is involved, and that the Court, sitting in probate, has no jurisdiction to determine title to real property, the Commissioner finds that the interest and title of the petitioner, Adolph Daniel, in property No. 3 Nye Gade, Kronprindsens Quarter, should be determined in a separate civil action in this court. Estate of Ellen Albertina Augusta Malone, Deceased, Probate No. 21-1948; 21 C.J.S. Courts § 303b; 15 C.J. § 428, p. 1017, note 7, and numerous authorities cited therein.